Filed 7/30/15 In re M.S. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re M.S., et al., Persons Coming Under                                      2d Juv. No. B260344
the Juvenile Court Law.                                                     (Super. Ct. No. JV51225)
                                                                            (San Luis Obispo County)

SAN LUIS OBISPO COUNTY
DEPARTMENT OF SOCIAL SERVICES,

     Plaintiff and Respondent,

v.

IRENE M.,

     Defendant and Appellant.



                   Irene M. (mother) appeals the juvenile court's May 22, 2104, order
terminating jurisdiction over her three minor children M.S., J.S., and B.S., and awarding
primary physical custody of M.S. and B.S. to the minors' father. (Welf. & Inst. Code,
§ 364.) Mother and father were granted joint legal custody of all three children and
mother was granted primary physical custody of J.S.
                   We appointed counsel to represent mother in this appeal. On May 11,
2015, counsel filed an opening brief in which she informed us that she had found no
arguable issues. On May 19, 2015, we notified mother that she had 30 days within which
to submit by letter or brief any contentions she wished us to consider, and that failure to
do so would result in the dismissal of her appeal as abandoned. We have received no
response from mother.
             Because no claim of error or other defect has been raised in this matter, the
appeal filed on June 15, 2014, is dismissed as abandoned. (In re Phoenix H. (2009) 47
Cal. 4th 835, 844–846; In re Sade C. (1996) 13 Cal. 4th 952, 994.)
             NOT TO BE PUBLISHED.




                                         PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                            2
                                Linda D. Hurst, Judge

                      Superior Court County of San Luis Obispo

                         ______________________________


             Karen B. Stalter, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          3